      Case 1:20-cv-02371-JPC-BCM Document 48 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      11/20/2020
KELCEY DEPTULA,
              Plaintiff,                               20-CV-2371 (JPC) (BCM)
       -against-                                       ORDER
JONATHAN ROSEN, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court held a telephonic status conference in this action on November 19, 2020,

attended by plaintiff's counsel Jean Phillippe G. Bruno, plaintiff Kelcey Deptula (who joined the

conference approximately ten minutes after it began), defendants' counsel Robert Steinbuch, and

defendant Jonathan Rosen (who left the conference briefly at one point but rejoined). For the

reasons stated on the record during the conference it is hereby ORDERED that:

       1. Defendants' renewed oral motion to revise or supplement their pending motion to

           dismiss (Dkt. No. 29) is DENIED. The Court notes that defendants' previous motion to

           revise or supplement their motion to dismiss (Dkt. No. 37) was denied on October 17,

           2020. (Dkt. No. 40 ¶ 5.) Defendants have already revised and supplemented their

           motion to dismiss twice. (See Dkt. Nos. 20, 27, 29.) Briefing on the motion was

           originally set to have concluded today (see Dkt. No. 24 at 2), but was delayed due to

           plaintiff's counsel's motion to withdraw. (See Dkt No. 35.) The denial of the motion to

           withdraw (Dkt. No. 41) does not warrant any further delay in resolving defendants'

           motion to dismiss, made pursuant to Fed. R. Civ. P. 12(b)(2), (b)(3), (b)(5), and (b)(6).

           Defendants may withdraw or narrow their motion to dismiss by written notice filed on

           ECF no later than December 1, 2020, but may not, at this juncture, further revise or

           supplement it.
      Case 1:20-cv-02371-JPC-BCM Document 48 Filed 11/20/20 Page 2 of 2




       2. Unless the motion to dismiss is withdrawn entirely, plaintiff shall file her opposition

           papers no later than December 15, 2020. Defendants may file any reply papers no later

           than December 22, 2020.

       It is further ORDERED that attorney Bruno shall carefully review this Court's Electronic

Case Filings Rules & Instructions, available at https://nysd.uscourts.gov/rules/ecf-related-

instructions, and shall consult the Rules & Instructions, as well as the other ECF resources

available on the Court's website, prior to filing documents on the Court's electronic docket.

Assistance may also be obtained via the ECF Helpdesk (212-805-0316). In particular, attorney

Bruno shall familiarize himself with how to how to file letters (Rules & Insts. § 13.1), how to sign

electronically filed documents (id. § 13.15), and how to select a "filing event" that corresponds to

the nature of the document he is filing. (Id. § 13.17.) Attorney Bruno shall refrain from refiling

unnecessary extra copies of plaintiff's complaint, amended complaint, or other pleadings. (See Dkt.

Nos. 11, 13, 14, 45, 47.)

Dated: New York, New York
       November 20, 2020                      SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                 2
